    Case 3:19-cv-00160 Document 32-1 Filed on 01/31/20 in TXSD Page 1 of 1



                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION


 Federal Trade Commission,                   Case No. 3:19-cv-00160

        Plaintiff,                           Judge Jeffrey V. Brown

        v.                                   Magistrate Judge Andrew M. Edison

 iBackPack of Texas, LLC, and
 Douglas Monahan,

        Defendants.



                             ORDER GRANTING LEAVE
                              TO EXCEED PAGE LIMIT

       On January 31, 2020, Plaintiff, the Federal Trade Commission, moved this Court

for leave to exceed the page limit set forth in Section 7.A of the Court’s procedures by

filing a summary judgment memorandum of up to thirty pages.

       Upon consideration of the motion, it is ORDERED that

       1.     The motion is GRANTED;

       2.     Plaintiff’s summary judgment memorandum shall not exceed thirty pages.




Dated: ______________________                     _____________________________
                                                  Hon. Andrew M. Edison
                                                  U.S. Magistrate Judge
